736 F.2d 261
MISSISSIPPI POWER & LIGHT COMPANY, et al., Petitioners,v.FEDERAL ENERGY REGULATORY COMMISSION, Respondent.
No. 82-4444.
United States Court of Appeals,Fifth Circuit.
July 16, 1984.

Peyton G. Bowman, III, Reid & Priest, Washington, D.C., for Miss. Power & Light Co. and New Orleans Public Service, Inc.
William C. Nelson, New Orleans, La., Clayton L. Horn, Houston, Tex., for New Orleans Public Service Inc.
John T. Miller, Jr., Washington, D.C., Joseph C. Brown, Asst. Atty. Gen., Houston, Tex., for Texasgulf, Inc.
Andrew P. Carter, Monroe & Lemann, Terrence O'Brien, New Orleans, La., for Louisiana Power & Light Co.
William Warfield Ross, Wald, Harkrader & Ross, Jane Seigler, Robert M. Lichtman, Washington, D.C., for Gulf States Utilities Co.
Sherwood W. Wise, Joseph P. Wise, Jackson, Miss., for Mississippi Power & Light Co.
Jerome M. Feit, Sol., F.E.R.C., A. Karen Hill, Washington, D.C., for F.E.R.C.
Michael J. Manning, Martin J. Robles, Fulbright & Jaworski, Washington, D.C., for Louisiana Gas Service Co.
Roy R. Robertson, Jr., Birmingham, Ala., for Southern Natural Gas Co.
Roy R. Robertson, Jr., Lombard, Ill., for Mississippi River Transmission Corp.
W. DeVier Pierson, Knox Bemis, Richard A. Yarmey, Kevin W. McLean, Washington, D.C., for United Gas Pipe Line Co.
Goldberg, Fieldman & Letham, Washington, D.C., for Mississippi Chemical Corp.
John F. Harrington, William A. Williams, Washington, D.C., for Texas Gas Transmission Corp.
J. Michael Marcoux, Washington, D.C., for Mobile Gas Service Corp., Mississippi Valley Gas Co. and Clarke-Mobile Counties Gas Dist., Ala.
Platt W. Davis, III, Cheryl M. Foley, Washington, D.C., for Texas Eastern Transmission Corp.
Nicholas W. Fels, David N. Heap, Washington, D.C., for Air Products and Chemicals, Inc., Courtaulds North American, Inc., Intern. Paper Co., Stauffer Chemical Co., and Willamette Industries, Inc.
William R. Hoatson, Newark, N.J., for Public Service Elec. and Gas Co.
James R. Patton, Jr., David B. Robinson, Washington, D.C., for State of La.
William T. Miller, Washington, D.C., for United Mun. Distributors Group.
J. David Mann, Jr., Washington, D.C., for Laclede Gas Co.
Richard P. Noland, Edward J. Grenier, Washington, D.C., for General Motors Corp.
Joseph P. Stevens, Alvin Adelman, for The Brooklyn Union Gas Co. and Elizabethtown Gas Co.
Petitions for Review of Orders of the Federal Energy Regulatory Commission.
ON PETITIONS FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
(Opinion February 13, 1984, 5 Cir.1984, 724 F.2d 1197)
Before CLARK, Chief Judge, and THORNBERRY and JOHNSON, Circuit Judges.
PER CURIAM:


1
The Petitions for Rehearing are DENIED.   See Fort Pierce Utility Authority of the City of Fort Pierce v. FERC, 736 F.2d 214 (1984) (on rehearing).  No member of this panel nor judge in regular active service on the court having requested that the court be polled on rehearing en banc (Federal Rules of Appellate Procedure and Local Rule 35), the Suggestion for Rehearing En Banc is DENIED.